Title: To Thomas Jefferson from John Sevier, 12 January 1804
From: Sevier, John
To: Jefferson, Thomas


               
                  Sir 
                  Knoxville 12 January 1804
               
               I have the honor to Acknowledge the receipt of your letter of the 13th of December ultimo, with the inclosed copy of an Article of Amendment proposed by Congress to be added to the constitution of the United States respecting the election of President and Vice president, to be laid before the legislature of Tennessee; which will with much pleasure be complied with at their next meeting in session, and I entertain no doubt they will readily approve the measure. And I tender you assurances of my Very high respect and Consideration
               
                  John Sevier
               
            